COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-223-CV


ANNA HARRIS                                                      APPELLANT

                                              V.

GRAPEVINE IMPORTS, LTD. D/B/A                                      APPELLEE
TEXAS TOYOTA OF GRAPEVINE

                                          ------------

      FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Anna Harris attempts to appeal from the trial court’s

interlocutory order staying proceedings and compelling arbitration. On May 30,

2008, we sent Harris a letter stating our concern that we may have no

jurisdiction over this appeal because the order does not appear to be a final

appealable order or judgment, nor does it appear to be an appealable


      1
          … See T EX. R. A PP. P. 47.4.
interlocutory order. See T EX. C IV. P RAC. & R EM. C ODE A NN. § 51.04(a) (Vernon

Supp. 2007) (listing appealable interlocutory orders), § 171.098(a)(1) (Vernon

2005) (allowing interlocutory appeals to be taken from orders denying an

application to compel arbitration), § 171.098(a)(2) (allowing interlocutory

appeals to be taken from orders granting an application to stay arbitration);

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (providing general

rule that an appeal may be taken only from a final judgment ). We indicated

that this court would dismiss this appeal if we did not receive a response

showing grounds for continuing the appeal by June 9, 2008. Harris filed a

response on June 9, 2008, but it erroneously stated that civil practice and

remedies code section 171.098(a)(1) allows an interlocutory appeal of an order

“granting an application to compel” arbitration. [Emphasis added.] Harris also

seemed to argue that it was unclear whether the arbitration is governed by

Texas law or federal law. To the extent the arbitration is governed by federal

law, filing a petition for writ of mandamus is the proper procedure to resolve

disputes governed by the federal arbitration act. Jack B. Anglin Co., Inc. v.

Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).              Thus, an

interlocutory appeal of the order is not authorized, regardless of whether the

arbitration is governed by state or federal law.




                                        2
      Accordingly, because the order is neither a final judgment nor an

appealable interlocutory order, we dismiss this appeal for want of jurisdiction.

See T EX. R. A PP. P. 42.3(a), 43.2(f).




                                              PER CURIAM

PANEL D: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: June 26, 2008




                                          3